DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/20 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 40, 42, 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fojtik (US 2004/0116873 A1) in view of Roy et al. (US 2008/0097229 A1) and in further view of Trieu et al. (US 2005/0119754 A1).
With regard to claim 40, Fojtik discloses A hand-held fluid delivery system (Fig. 1) comprising: a needle ([0018], [0035]) including a proximal end and a distal end capable of insertion into a body of a subject, the catheter,  contrast media ([0037]) capable of introduction through the catheter and into body of the subject; and a hand-held, hand-operated syringe (10, see barrel at 20), including: a syringe barrel (20) having a syringe tip (25) that couples to the proximal end of the catheter ([0037]); a plunger (30) having a head (34) disposed within the syringe barrel, the plunger being movable along a longitudinal axis of the syringe barrel; and a handle  (40) including: a first member (50) including a gripping end (52), an intermediate portion (see between the end at 59 and the gripping end 52) and a plunger attachment end (58/59) pivotally coupled to the plunger ([0048]); a second member (60) including a gripping end (62), an intermediate portion (portion between element 62 and 69) and a barrel attachment end (68/69) pivotally coupled to the syringe barrel in a manner that enables pivotal movement of the second member and the syringe barrel relative to one another as the plunger moves along the longitudinal axis of the syringe barrel ([0057]); and a hinge (56/70) pivotally coupling the intermediate portion of the first member and the intermediate portion of the second member, a location of the hinge along the first member and the second member of the handle providing a mechanical advantage that enables the plunger and the barrel to cause the contrast media to flow through the catheter at a substantially constant rate ([0006],[0010] this configuration allows for otherwise difficult to deliver fluids to be injected by the use of a single hand of the user making it easier and requiring less force for delivery providing a mechanical advantage. Further the use of substantially indicates the need for generally a constant rate, at which the user could squeeze the handle to achieve such a substantially constant rate), the first member, the second member, and the hinge arranged in a manner that provides tactile feedback (user is using the device with his hand and could feel the delivery of the contrast agent as they squeeze the handles of the device) and provide a mechanical advantage capable of forcing the contrast media into and through the catheter that enables a sufficient amount of pressure to be introduced into an intervertebral disc during a discography procedure (this is functional and the device need only be capable of performing such function. Because Fojtik teaches all of the structure required by the claim, it would follow that the device is capable of performing this function, however for further clarity, Roy (see below) is also cited here to explicitly teach this functional imitation) while an individual operates the handle with one hand ([0006], [0010]) without further assistance.
However, Fojtik does not explicitly disclose the device being used for discography or intervertebral discs. 
Roy teaches a syringe type device (fig. 3), similar to the handheld one taught by Fojtik, that does not required additional power structures to deliver a sufficient amount of pressure to be introduced into an intervertebral disc during discography ([0041]). Roy teaches the device is used in imaging and introducing contrast agent which Fojtik’s device is also used for. Fojtik further teaches that the syringe type device is more easily used due to the handle and hinge mechanism that is used to drive the syringe. Thus, using the device of Fojtik would be well within the skill of one of ordinary skill in the art since handheld syringes are known to be used for discography. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Fojtik to be capable of providing sufficient pressure to be introduced into an intervertebral disc during discography as taught by Roy for the purpose of diagnostic procedure within the spine ([0041]). 
However Fojtik/Roy does not explicitly disclose the needle being of a size less than 16 gauge. 
Trieu teaches delivery of a viscous solution to the spinal disk using a 20 gauge needle and a hand-held syringe (Fig. 1c and [0093]). Trieu demonstrates the ability to deliver a highly viscous solution including contrast agent used in discography for visualizing the delivery ([0031]) to the spinal disc using only a hand-held syringe and without the use of motorized assistance. Roy further teaches that the size of the discography may be optimized to be of a suitable length and gauge ([0044]) and Fojtik is designed to take a standard syringe but make it easier for a user to deliver high viscosity fluids ([0006]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Fojtik./Roy to use a standard size discography needle of less than 16 gauge as taught by Trieu because doing so is well known in the art. 


Claim 40, 42, 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fojtik (US 2004/0116873 A1) in view of Roy et al. (US 2008/0097229 A1) and in further view of McCormack et al. (US 2008/0161929 A1).

With regard to claim 40, Fojtik discloses A hand-held fluid delivery system (Fig. 1) comprising: a needle ([0018], [0035]) including a proximal end and a distal end capable of insertion into a body of a subject, the catheter,  contrast media ([0037]) capable of introduction through the catheter and into body of the subject; and a hand-held, hand-operated syringe (10, see barrel at 20), including: a syringe barrel (20) having a syringe tip (25) that couples to the proximal end of the catheter ([0037]); a plunger (30) having a head (34) disposed within the syringe barrel, the plunger being movable along a longitudinal axis of the syringe barrel; and a handle  (40) including: a first member (50) including a gripping end (52), an intermediate portion (see between the end at 59 and the gripping end 52) and a plunger attachment end (58/59) pivotally coupled to the plunger ([0048]); a second member (60) including a gripping end (62), an intermediate portion (portion between element 62 and 69) and a barrel attachment end (68/69) pivotally coupled to the syringe barrel in a manner that enables pivotal movement of the second member and the syringe barrel relative to one another as the plunger moves along the longitudinal axis of the syringe barrel ([0057]); and a hinge (56/70) pivotally coupling the intermediate portion of the first member and the intermediate portion of the second member, a location of the hinge along the first member and the second member of the handle providing a mechanical advantage that enables the plunger and the barrel to cause the contrast media to flow through the catheter at a substantially constant rate ([0006],[0010] this configuration allows for otherwise difficult to deliver fluids to be injected by the use of a single hand of the user making it easier and requiring less force for delivery providing a mechanical advantage. Further the use of substantially indicates the need for generally a constant rate, at which the user could squeeze the handle to achieve such a substantially constant rate), the first member, the second member, and the hinge arranged in a manner that provides tactile feedback (user is using the device with his hand and could feel the delivery of the contrast agent as they squeeze the handles of the device) and provide a mechanical advantage capable of forcing the contrast media into and through the catheter that enables a sufficient amount of pressure to be introduced into an intervertebral disc during a discography procedure (this is functional and the device need only be capable of performing such function. Because Fojtik teaches all of the structure required by the claim, it would follow that the device is capable of performing this function, however for further clarity, Roy (see below) is also cited here to explicitly teach this functional imitation) while an individual operates the handle with one hand ([0006], [0010]) without further assistance.
However, Fojtik does not explicitly disclose the device being used for discography or intervertebral discs. 
Roy teaches a syringe type device (fig. 3), similar to the handheld one taught by Fojtik, that does not required additional power structures to deliver a sufficient amount of pressure to be introduced into an intervertebral disc during discography ([0041]). Roy teaches the device is used in imaging and introducing contrast agent which Fojtik’s device is also used for. Fojtik further teaches that the syringe type device is more easily used due to the handle and hinge mechanism that is used to drive the syringe. Thus, using the device of Fojtik would be well within the skill of one of ordinary skill in the art since handheld syringes are known to be used for discography. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Fojtik to be capable of providing sufficient pressure to be introduced into an intervertebral disc during discography as taught by Roy for the purpose of diagnostic procedure within the spine ([0041]). 
However Fojtik/Roy does not explicitly disclose the needle being of a size less than 16 gauge. 
McCormack teaches that a standard discography needle is approximately 21 gauge ([0056]). Thus, although Fojtik and Roy do not teach a specific discography needle size, because this is a standard procedure, the 21 gauge needle as taught by McCormack could be used in the device of Fojtik/Roy. Roy further teaches that the size of the discography may be optimized to be of a suitable length and gauge ([0044]) and Fojtik is designed to take a standard syringe but make it easier for a user to deliver high viscosity fluids ([0006]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Fojtik./Roy to use a standard size discography needle of less than 16 gauge as taught by McCormack because doing so is well known in the art. 

With regard to claim 42, Fojtik discloses wherein the needle comprises a hypodermic needle or a biopsy needle ([0018]).
With regard to claim 45, Fojtik discloses wherein a length of the first member (50) of the handle of the hand-held, hand-operated syringe is greater than a length of the second member (60) of the handle of the hand-held, hand-operated syringe (see Fig. 1).
Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fojtik (US 2004/0116873 A1) in view of  Roy et al. (US 2008/0097229 A1) and McCormack et al. (US 2008/0161929 A1) and in further view of Armstrong (US 2006/0264966 A1).
With regard to claim 41, Fojtik/Roy/Talmadge teach a needle that is 20 gauge or smaller (as described above in rejection of claim 40)
However, Fojtik/Roy/Talmadge does not disclose the length of the needle
Armstrong teaches a biopsy needle with a length of 10 cm and is therefore at least 5cm in length ([0036]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the needle of Fojtik/Roy/Talmadge with the specific length of at least 5cm because the optimization of size would not alter the overall function of the device and simple substitution for one biopsy needle for another is well known in the art. 
Allowable Subject Matter
Claims 20-27, 29, 31, 33-39, 43, 44 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 20-45 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.
Applicant is encourage to contact Examiner during After-final prosecution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783